DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.

Claim Status
Claim 1 is pending.
Claim 1 is currently amended
Claims 2-33 were cancelled.
Claim 1 has been examined.

Priority
This application is a DIV of 14/773,596 filed on 09/08/2015 (NOW US Pat No. 9,921,224),
14/773,596 is a 371 of PCT/US2014/026546 filed on 03/13/2014,
PCT/US2014/026546 has PRO of 61782850 filed on 03/14/2013.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuemmerle et al. (Mol Cancer Ther 2011;10:427-436, previously cited 4/20/2021) in view of Blaschuk et al. (US 2004/0175361 A1, previously cited 4/20/2021) and STN Cas Registry (2008, previously 12/30/2021).
Claim 1 is drawn to a method for evaluating a subject's responsiveness to treatment with a Psap peptide comprising determining a level of CD36 in a sample obtained from a subject having cancer and the Psap peptide is 4 to 9 amino acids in length and comprises an amino acid sequence selected from CDWLPK (SEQ ID NO: 1), DWLPK (SEQ ID NO: 2), DWLP (SEQ ID NO: 3), and amino acid substitution variants thereof and wherein the amino acid substitution variant comprises an amino acid substitution selected from the group consisting of:

    PNG
    media_image1.png
    284
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    999
    media_image2.png
    Greyscale

Kuemmerle et al. teach breast cancer and sarcoma cells all express CD36 (Abstract). Kuemmerle et al. teach the cancer marker of CD36 level can be determined by an Immunohistochemical assay for cancer tissue samples shown as follows (p433, Fig 4).
Kuemmerle et al. do not explicitly teach the use of a peptide species in the formula D[YW][LVG(methyl)-Val, (methyl)-Leu, sarcosine]PK to treat breast cancer.
Blaschuk et al. teach administration of a modulating agent and a drug to treat breast tumor [0226]. Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPK (SEQ ID NO: 1198) and its homologs and functionally equivalent analogs [0135].
Kuemmerle et al. in view of Blaschuk et al. do not explicitly teach a cyclic peptide comprising one or more conserved substitution of amino acids in the cyclic peptide of DWAPK.
STN suggests substitution among functionally similar amino acids to optimize a bioactive peptide as follows (p11).

    PNG
    media_image3.png
    339
    552
    media_image3.png
    Greyscale

Formula
D
YW
LVG
P
 
Blaschuk
D
W
A
P
K
STN
 
FWY
GAPST
 
KR

 Because STN suggests substitution of functionally similar amino acids to optimize a bioactive peptide, one of ordinary skill in the art would have been suggested and/or motivated to substitute one or more functionally similar amino acids to optimize a bioactive peptide. Substitution of one or more functionally similar amino acids in Kuemmerle’s cyclic peptide DWAPK leads to various homologous peptides reading on the instant SEQ ID NO: 2 as follows including a peptide DWGPK comprising G → A substitution of DWAPK consistent with Blaschuk et al. [0115], reading on the limitation of claim 1 as follows .



One of ordinary skill in the art would have been taught and/or motivated to combine Kuemmerle’s diagnosis of CD36 expression level and Blaschuk’s peptide because (a) Kuemmerle et al. teach breast cancer and sarcoma cells all express CD36 (Abstract) and (b) Blaschuk et al. teach administration of a modulating agent (e.g., SEQ ID NO: 1198 or its homologs and functionally equivalent analogs [0135]) and a drug to treat breast tumor [0226]. The combination would have reasonable expectation of success because both references teach breast cancer.
One of ordinary skill in the art would have been taught and/or motivated to combine the teachings (Kuemmerle et al. in view of Blaschuk et al.) with STN because (a) Kuemmerle et al. in view of Blaschuk et al. teach a cyclic bioactive peptide and its analog comprising consensus substitution of amino acids [0115] and (b) STN teaches functionally similar amino acids including Ala and Gly (p11) consistent with Blaschuk et al. [0115]. The combination would have reasonable expectation of success because both Blaschuk et al. and STN teach functionally similar amino acids for peptides.
Applicant’s Arguments
One of ordinary skill in the art would not be motivated to modify the references in the manner claimed or have a reasonable expectation of success in doing so even though each element was independently known in the art (Remarks p5, para 3-4).
Blaschuk does not teach agents for treating cancer according to [0019-0041] in Blaschuk et al. (Remarks p5, last para bridging to p6, para 1).
Blaschuk discloses over 1000 peptides. Although the reference does disclose the peptide DWAPK, but not taught to have any particular efficacy for any particular disease (Remarks, p6, para 2).
Blaschuk discloses DWAPK, but not DWGPK because the proposed L-to-G substitution of claim 1 would cross boundaries in the STN groupings. Thus, there is no motivation to make A to G substitution to generate the peptide of DWGPK (Remarks, p6, para 3-4 bridging to p7, para 1).
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive for the reasons as follows.
In response to applicant's argument that there is no motivation to modify the references in the manner claimed or have a reasonable expectation of success, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Kuemmerle et al. teach breast cancer and sarcoma cells all express CD36 (Abstract) and the cancer marker of CD36 level can be determined by an Immunohistochemical assay for cancer tissue samples (p433, Fig 4). Blaschuk et al. teach administration of a modulating agent and a drug to treat breast tumor [0226]. Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPK (SEQ ID NO: 1198) and its homologs and functionally equivalent analogs [0135]. Blaschuk et al. teach consensus substation amino acids between glycine and alanine in a peptide to optimize its bioactivity [0115]. STN is further cited to show substitution of functionally similar amino acids between Ala and Gly  (p11) consistent with Blaschuk et al. [0115]. Thus, the argument (i) is not persuasive.
Applicant’s argument (ii) is not persuasive because Blaschuk et al. teach administration of a modulating agent and a drug to treat breast tumor [0226]. Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPK (SEQ ID NO: 1198) and its homologs and functionally equivalent analogs [0135] regardless of Blaschuk et al. [0019-0041] as argued by applicant.
Applicant’s argument (iii) is not persuasive because the cyclic peptide of DWAPK was explicitly taught by Blaschuk’s SEQ ID NO: 1198 and other functionally equivalent peptide sequences as argued by applicants did not negate the fact that SEQ ID NO: 1198 was specifically taught. See MPEP 2131.02 (II). Furthermore, Blaschuk et al. teach administration of a modulating agent and a drug to treat breast tumor [0226]. Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPK (SEQ ID NO: 1198) and its homologs and functionally equivalent analogs [0135]. Thus, the argument (iii) is not persuasive.
Applicant’s argument (iv) is not persuasive because the rejection is based on G → A substitution of DWAPK not L-to-G substitution as argued by applicant. In particular, Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPK (SEQ ID NO: 1198) and its homologs and functionally equivalent analogs [0135]. Blaschuk et al. teach consensus substation of amino acids between glycine and alanine in a peptide [0115]. STN is further recited to show substitution of functionally similar amino acids between Ala and Gly as a common knowledge to one of ordinary skill in the art for making a peptide analog (p11) consistent with Blaschuk et al. [0115]. Thus, the argument (iv) is not persuasive.
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
12-December-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658